—Appeal from a judgment of the Supreme Court (Keegan, J.), entered June 4, 1998 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition for lack of personal jurisdiction.
Petitioner commenced this CPLR article 78 proceeding challenging the denial of his request for parole release. Supreme Court dismissed the proceeding on the ground of lack of personal jurisdiction due to petitioner’s failure to serve respondent and the Attorney General with the necessary papers as set forth in the order to show cause. Given petitioner’s unexplained failure to comply with the service requirements of the order to show cause, dismissal of the petition was warranted (see, Matter of Wilder v New York State Div. of Parole, 249 AD2d 606). We accordingly affirm Supreme Court’s judgment dismissing the petition.
Cardona, P. J., Mercure, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed, without costs.